Title: From George Washington to James McAlpin, 12 May 1799
From: Washington, George
To: McAlpin, James

 

Sir
Mount Vernon 12th May 1799

Having heard nothing from you since my last request (now more than two Months ago) that you would complete, and send on my Uniform Suit so soon as the gold thread, which you informed me was expected in the Spring shipping, should have arrived; I give you the trouble of receiving this letter on the Subject: and to request that no unnecessary delay may prevent the accomplishment of it.
Send the cloaths in such a Portmanteau as I described in my former letter, & by some Person (if you can) who may be coming through, to Alexandria; to be lodged at the Post Office, or Stage Office in that Town; with the Bill of cost &ca. I am Sir Your Hble Servant

Go: Washington

